 In the Matter of A. ZEREGA'S SANS, INC.andCOMMITTEE FOR INDUS-TRIAL ORGANIZATION, ON BEHALF OF THE EMPLOYEES OF A. ZEREGA'SSONS, INC.Case No. R-492SUPPLEMENTAL DECISIONANDORDER_ - _ _-.._March 29, 1938On February--19; 1938, the National Labor Relations Board, herein-called the Board, issued a Decision and Direction of Election in theabove-entitled case.,'The Direction of Election directed that an elec-tion by secret ballot be conducted among the maintenance, produc-tion, shipping, and receiving employees of A. Zerega's Sons, Inc.,Brooklyn, New York, herein called the Company, excluding all super-visory employees, chauffeurs, clerical and office workers, and sales-men, who were in the employ of the Company during the pay-roll.period immediately preceding September 29, 1937, excluding thosewho since had voluntarily quit or had been discharged for cause, todetermine whether they desired to be represented by Macaroni andNoodle Workers' Local Industrial Union, No. 0663, affiliated with theCommittee for Industrial Organization, or by the Bakery and Con-lectioneryWorkers' International Union of America, Local No. 445,affiliatedwith the American Federation of Labor, for the purposesof collective bargaining, or by neither.Upon request of the Bakery and Confectionery Workers' Interna-tional Union of America, Local No. 445, affiliated with the AmericanFederation of Labor, on February 26, 1938, the Board amended theDirection of Election by eliminating that organization from the ballotand election.2Pursuant to the Direction, as amended, an election by secret ballotwas conducted on March 3, 1938, at Brooklyn, New York, under thedirection and supervision of the Regional Director for the SecondRegion (New York City). Full opportunity was accorded all theparties to this investigation to participate in the conduct of the secret15 N. L.R B. 496.25N.L R B 501.249 250NATIONAL LABOR RELATIONS BOARDballot and to make challenges. On March 7, 1938, the Regional Direc-tor, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 1, as amended, issuedand duly served upon the parties an Intermediate Report on theballot.No exceptions to the Intermediate Report have been filed byany of the parties.As to the results of the secret ballot, the Regional Director reportedas follows :TotalNumber Eligible to Vote_____________________________ 119Total Number of Ballots Cast_______________________________ 115Total Number of Ballots Counted____________________________ 113TotalNumber of Votes for Macaroni and Noodle Workers'Local Industrial Union, No. 663, C. I. O____________________ 46Total Number of Votes against Macaroni and Noodle Workers'Local Industrial Union, No. 663, C. I. O__________________ 67Total Number of Blank Ballots_____________________________1Total Number of Void Ballots_______________________________1Total Number of Challenged Votes___________________________0The results of the election show that no collective bargaining-representative has been selected by a majority of the employees of theCompany in the appropriate unit. The petition for investigation andcertification of representatives of employees of the Company willtherefore be dismissed.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,it is ordered that the. petition for investigation and certification of-representatives of employees of A. Zerega's Sons, Inc., filed by,Committee for Industrial Organization on behalf of the employees ofA. Zerega's Sons, Inc., be, and it hereby is, dismissed.